Appellant was convicted of wounding and maiming with a shotgun a certain three year old heifer, on cultivated lands of the defendant, said land being inclosed by an insufficient fence; said heifer being then and there within said inclosed lands. Appellant's motion for a new trial relates entirely to matters growing out of the evidence adduced on the trial. The statement of the facts can not be considered, because filed more than one month subsequent to the adjournment *Page 380 
of court, and no reason is shown for the delay in said filing. The grounds of the motion can not therefore be considered. The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.